IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jason Warren,
Plaintiff(s),
Case Number: 1:18cv543
VS.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United States
District Court for the Southern District of Ohio Western Division to United States Magistrate Judge
Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and
filed with this Court on August 26, 2019 a Report and Recommendation (Doc. 10). Subsequently, the
plaintiff filed objections to such Report and Recommendation (Doc. 12) and the defendant filed a
response to the objections (Doc. 13).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de
novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine
that such Recommendation should be adopted.

Accordingly, based upon the Court’s review of the documents, it is ORDERED that
defendant's decision is supported by substantial evidence and is hereby AFFIRMED. This case is
hereby TERMINATED from the docket of this Court.

IT IS SO ORDERED.

usa | Sisto

Judge Susan J. Digt
United States a Court
